In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                              No. 11-509V
                                       Filed: November 25, 2015

* * * * * * * * * * * * * * * *                           PUBLISHED
STEPHEN HOUCK,                               *
                                             *            Special Master Hamilton-Fieldman
              Petitioner,                    *
                                             *            Attorneys’ Fees and Costs;
v.                                            *           Contested; McCulloch Hourly Rates;
                                              *           Attorney Hours Expended; Expert
SECRETARY OF HEALTH                           *           Hours Expended.
AND HUMAN SERVICES,                           *
                                              *
              Respondent.                     *
* * * * * * * * * * * * * * * *
Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for Petitioner.
Ryan Pyles, United States Department of Justice, Washington, D.C., for Respondent.

                                               DECISION 1

        On August 9, 2011, Steven Houck (“Petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that he was administered a Hepatitis B (“Hep B”) vaccine on November 8, 2010, and that the
vaccine caused him to suffer from “an autoimmune reaction and/or post vaccine
polyneuropathy.” Petition, at 1. On December 15, 2014, the undersigned issued a decision
awarding compensation to Petitioner based on the parties’ stipulation. See Stipulation for
Award, filed December 15, 2014. Judgment entered on the entitlement decision on December
18, 2014.



1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party
has 14 days within which to request redaction “of any information furnished by that party: (1) that is a
trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                      1
        Petitioner subsequently filed a timely motion for attorneys’ fees and costs. 3 See
Petitioner’s Application for Attorneys’ Fees and Costs, filed May 1, 2015, at 1. Petitioner
requested compensation for attorneys’ fees amounting to $44,088.30 and for attorneys’ costs
amounting to $16,556.14. Id. Petitioner and his counsel verified that Petitioner had not
personally incurred any costs in pursuit of his claim. See General Order #9 Statement, filed May
1, 2015, at 1.

        On May 29, 2015, Respondent filed substantive objections to Petitioner’s application for
attorneys’ fees and costs [hereinafter “Resp. Response”]. Respondent objected to the hourly
rates sought by Petitioner’s counsel, to the time expended that she deemed unreasonable or
excessive, and to the claimed expert rate and costs. Resp. Response at 1, 18-21. Specifically,
Respondent objected to the use of multiple attorneys, from the same firm, in processing
Petitioner’s case. Id. at 18-19. Respondent also characterized as “excessive” the time an
attorney spent researching the medical literature, consulting with an expert, and reviewing
Petitioner’s two expert reports. Id. at 19-20. Finally, Respondent objected to the claimed expert
costs and argued that the expert’s hours should be reduced. Id. at 20.

       Petitioner replied to Respondent’s objections on June 22, 2015, and filed an amended
application for attorneys’ fees and costs that same day. In his amended application, Petitioner
increased his attorneys’ fees request to $50,238.20; his attorneys’ costs request remained the
same.

         On October 16, 2015, Petitioner filed a second amended application for attorneys’ fees
and costs. Petitioner’s new application incorporated the rates that had been approved by Special
Master Gowen in McCulloch v. Sec’y of Health & Human Servs., but the substance of the
application was otherwise unchanged. See McCulloch, No. 09-293V, 2015 WL 5634323 (Fed.
Cl. Spec. Mstr. Sept. 1, 2015), mot. for reconsid. denied, 2015 WL 6181910 (Fed. Cl. Spec.
Mstr. Sept. 21 2015) [hereinafter “McCulloch”]. Petitioner requested compensation for
attorneys’ fees amounting to $49,665.20 and for attorneys’ costs amounting to $16,556.14 (the
latter of which was unchanged from the previous requests). In total, Petitioner is now requesting
compensation for $66,221.34 in attorneys’ fees and costs.

        On October 20, 2015, the undersigned convened a status conference to discuss
Petitioner’s pending fees and costs application. During the status conference, the undersigned
informed the parties that she intends to compensate Mr. Homer and his firm’s staff at the rates
that were awarded in McCulloch. See Order, filed October 21, 2015, at 1-2. The undersigned
directed Petitioner’s counsel to draft a decision that incorporates the McCulloch rates and the
reductions in compensable hours that the undersigned listed during the conference. Petitioner
filed his draft, along with a supplemental brief regarding expert costs, on October 27, 2015. On
November 5, 2015, Respondent’s counsel communicated informally to the undersigned’s staff
that Respondent does not intend to file a response to Petitioner’s draft.

        This matter is now ripe for a decision.


3
 Pursuant to Vaccine Rule 13(a), any request for attorneys’ and costs must be filed no later than 180 days
after the entry of judgment.

                                                    2
        The undersigned acknowledges Respondent’s continued objections to the McCulloch
rates but remains in agreement with McCulloch’s outcome. The undersigned also acknowledges
Respondent’s objections to the redundancy associated with time expended by Mr. Homer in
reviewing court orders and in calendaring tasks. Generally, the undersigned has reservations
about compensating multiple attorneys for time spent working on a single case. Despite these
reservations, the undersigned will compensate Mr. Homer for his time, in part because he is the
managing partner of his firm, and in part because he is the attorney of record in this case. Of the
7.4 hours Mr. Homer billed in the instant case, the undersigned hereby reduces his compensable
time by 2 hours, allowing a total of 5.4 hours. This amounts to a reduction of $800.00 from
Petitioner’s application. 4

        The undersigned is also reducing the compensable hours expended by Ms. Fashano 5, an
attorney, in researching the medical literature and in reviewing the expert reports. While these
tasks are compensable, the undersigned agrees with Respondent that Ms. Fashano’s time is
excessive and reduces it accordingly. Of the 117.2 hours Ms. Fashano billed to this case, the
undersigned hereby reduces her compensable time by 20 hours, allowing a total of 95.3 hours.
This is a reduction of $5,080.00 from petitioner’s application. 6

        Finally, the undersigned agrees with Respondent that the 39 hours expended by Dr.
Morgan, Petitioner’s expert, in preparing two expert reports, was excessive. Accordingly, the
undersigned is reducing his compensable hours by 14 hours, allowing a total of 25 hours for the
expert to review the case file, research the medical literature, and prepare two medical expert
reports. 7 This amounts to a reduction of $5,600.00 from Petitioner’s application. 8

       Accordingly, Petitioner’s compensation for attorneys’ fees and costs is reduced by
$11,480.00.

       In addition, the undersigned awards compensation for 1.5 hours of attorney time,
expended by Christina Ciampolillo at an hourly rate of $300.00, for her preparation for the
substantive status conference held on October 20, 2015, and for the submission of a draft
decision on attorneys’ fees and costs. This amounts to an additional $450.00.



4
    A reduction of 2 hours, at $400 per hour, is a total reduction of $800.00.
5
  During the pendency of this case, Ms. Fashano changed her name to Ms. Schwader, and this is reflected
in counsel’s billing records. The billing records alternatively refer to her as “AS” and “AF.”
6
 A reduction of 10 hours in 2013, at $223 per hour, is a reduction of $2,230.00. Additionally, a reduction
of 10 hours in 2014, at $285 per hour, is a reduction of $2,850.00. This is a total reduction of $5,080.00.
7
 During the October 20, 2015 status conference, the undersigned reduced Dr. Morgan’s compensable
hours by 19 hours. Having reviewed the supplemental brief filed by Petitioner’s counsel on October 27,
2015, the undersigned ultimately decided to reduce his compensable hours by 14, instead of 19, hours.
8
 Petitioner’s expert is compensated at a rate of $400 per hour. A reduction of 14 hours at $400 per hour
amounts to a total reduction of $5,600.00.

                                                       3
       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of the majority of Petitioner’s request, the
undersigned GRANTS Petitioner’s second amended application for payment of attorneys’ fees
and costs with a reduction in the number of compensable hours.

        Accordingly, the undersigned awards:

        A lump sum of $55,191.34, representing reimbursement for attorneys’ fees and
        costs, in the form of a check payable jointly to Petitioner, Stephen Houck, and
        Petitioner’s counsel, Ronald Homer, of the law firm of Conway, Homer & Chin-
        Caplan, P.C.


         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with this decision. 9

        IT IS SO ORDERED.

                                                  s/ Lisa Hamilton-Fieldman
                                                  Lisa Hamilton-Fieldman
                                                  Special Master




9
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      4